Application for order recalling and staying issuance of the mandate pending the filing and disposition of a petition for writ of certiorari having been submitted to Justice ALITO and by him referred to the Court denied. The application as presented is denied. The Court furthermore orders: If the applicants ensure that the Secretary of Health and Human Services is in possession of all information necessary to verify applicants' eligibility under 26 CFR § 54.9815-2713A(a)or 29 CFR § 2590.715-2713A(a)or 45 CFR § 147.131(b)(as applicable), respondents are enjoined from enforcing against the applicants challenged provisions of the Patient Protection and Affordable Care Act and related regulations pending final disposition of their petition for writ of certiorari. Nothing in this interim order affects the ability of applicants' or their organizations' employees to obtain, without cost, the full range of FDA approved contraceptives. Nor does this order preclude the Government from relying on information provided by applicants, to the extent it considers it necessary, to facilitate the provision of full contraceptive coverage under the Act. See Wheaton College v. Burwell,573 U.S. ----, 134 S.Ct. 2806, 189 L.Ed.2d 856 (2014). This order should not be construed as an expression of the Court's views on the merits. Ibid.
Justice SOTOMAYORwould deny the application.